IN THE UNITED STATES DISTRICT COURT

FOR THE Lashom DISTRICT OF _fenneser

fF

rILED

tree.

Chava bt (Gee

 

U9 HAY 31 A HI: 93
Petitioner LS. D
. vr: U.S. DIST IST ny
VS. Case No. 3 i [3 hee ee)

 

DEPT, Ch eay

UNITED STATES OF AMERICA

Respondent

Cr ra 6 Dr WD) Wi Da (On tO

MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE ,
) /
COMES NOW before this Honorable Court petitioner, Chaun Wi [ (GAS,

pro se, seeking early termination of ordered term of supervised release

pursuant to 18 U.S.C. §3583(e)(1).

In support hereof, petitioner offers the following:

1. On MC J |S » in the above mentioned case petitioner was
sentenced to a term of (50 years supervised release to begin immediately
upon petitioner's release from incarceration.

2. petitioner was released from incarceration on Ma/ 3o 201”
and began ordered term of of supervised release on that datell.

3. Petitioner has served in excess of one (1) year of ordered term
of supervised release with exemplary behavior.
Under the authority provided them pursuant to 18 U.S.C. §3583(e)(1), a
United States District Court has discretionary power to terminate a term of
supervised release after the satisfactory completion of one (1) year. This

authority applies to any term of supervised release, regardless of length |.

WHEREFORE, petitioner prays this Honorable Court, pursuant to it's
discretionary authority under 18 U.S.C. §3583(e)(1), will terminate petitioner's

term of supervised release.

Respectfully submitted,

) Zan

o

Pro Se Petitioner

Case 3:13-cr-00045-TAV-DCP Document 1862 Filed 05/31/19 Page1iof1 PagelD #: 7462
